UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Active Health Foods, Inc. (Exact name of Registrant as specified in charter) California 26-1736663 (State of Other Jurisdiction of Incorporation) (IRS Employer Identification No.) 6185 Magnolia Ave., Suite 403 Riverside, California (Address of Principal Executive Offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Common Stock, Par Value $0.001 OTCBB If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates: 333-164788 (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK Authorized 100,000,000 – Par Value $0.001 (Title of class) 1 Item 1. Description of Registrant’s Securities to be Registered Common Stock, Par Value $0.001, 100,000,000 Shares Authorized. A description of the common stock to be registered hereunder is contained in Registrant’s Form S-1/A Registration Statement as filed with the SEC on February 2, 2011 (which became effective on February 11, 2011) under File No. 333-164788 and Registrant’s Post Effective Amendment to its Form S-/A Registration Statement [Rule 424(b)3] as filed with the SEC on February 14, 2011, both of which are incorporated herein by reference (in accordance with Rule 12b-32 of the Exchange Act Rules). Item 2. Exhibits Under the “Instructions as to Exhibits” section of Form 8-A, no exhibits are required to be filed because no other securities of the Registrant are registered and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934.l SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. ACTIVE HEALTH FOODS, INC. By:/s/Gregory Manos Gregory Manos Chief Executive Officer Dated:May 3, 2011 2
